MCDONALD, J.,
dissenting. The issue in this case is whether the defendants promised the plaintiff Pagano a 20 percent interest in a projected development without requiring Pagano to continue paying 20 percent of the expenses incurred by the development. I agree that the trial court improperly admitted hearsay evidence of statements made by Dayton in October, 1989, recorded by an attorney for the development project hired by the defendants while the attorney prepared the project documents. Dayton told the attorney that Pagano had at that time a 20 percent interest in the project.
The defendants claimed that Pagano was required to continue paying 20 percent of the expenses of the total cost of the project.1 Pagano testified that he ceased payments on the note because Edgardo Ippoliti told him he could do so and still retain his 20 percent stake *656in the project. Dayton’s statement to the attorney was made months after Pagano had, in December, 1988, ceased making such payments. The challenged evidence was, therefore, prejudicial to. the defendants, as it concerned claims made by Pagano when the project was being formalized and well after Pagano’s payments had stopped. This was a material issue in the trial as indicated by the first jury interrogatory regarding Pagano, which read: “Did the defendant, Edgardo Ippol-iti, agree that Jeffrey Pagano’s 20 percent interest in the development of the property would remain intact even though he stopped making his payments?” The jury answered “yes.”
I cannot agree that the admission of the hearsay was harmless because Pagano and Dayton and their witness Carboni testified at the trial and were cross-examined. The very purpose of the rules of evidence is to bar unreliable evidence offered to influence the trier of fact. Although an ancient doctrine, the hearsay rule is based on the sound principle that all testimony is best considered if subject to cross-examination, our law’s means to arrive at the truth. “For two centuries, common law judges and lawyers have regarded the opportunity of cross-examination as an essential safeguard of the accuracy and completeness of testimony.” 1 C. McCormick, Evidence (4th Ed. 1992) § 19, p. 78. Cross-examination “is beyond any doubt the greatest legal engine ever invented for the discovery of truth.” 5 J. Wigmore, Evidence (4th Ed. 1974) § 1367, p. 32. The prior, self-serving statement in the attorney’s records simply could not be subject to such cross-examination.
The fact that Pagano, Dayton and Carboni testified to the same effect does not render the hearsay harmless. The issue here is not whether the evidence supports the verdict but whether in a case involving credibility of the parties, this self-serving hearsay should have been admitted to influence the jury’s decision. The mere fact *657that some witnesses testify to the same effect as the hearsay does not render it harmless. We would only encourage parties to bolster their case by laying a groundwork of duplicative stories. Trial by wager of law featuring compurgation by oath is no longer our way to resolve credibility. See 3 W. Blackstone, Commentaries on the Laws of England (1807) pp. 341-42.
The records were of the attorney that Edgardo Ippoliti retained to prepare the project documents. In these circumstances, the records may well have had an important, if not controlling, influence on the jury’s determination of the credibility of the parties. I would conclude the ruling was not only erroneous but clearly harmful. See Mei v. Alterman Transport Lines, Inc., 159 Conn. 307, 316-17, 268 A.2d 639 (1970).
I respectfully dissent and would remand the case for a new trial.

 Marcia Ippoliti testified that Pagano had a 20 percent interest, and that Pagano lost his 20 percent interest when he ceased to pay his share of the expenses.